                                         Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIMBERLY COPELAND,                                 Case No. 17-cv-05851-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         DISMISS WITH PREJUDICE
                                   9

                                  10     TWITTER, INC., et al.,                             Re: Dkt. No. 35
                                                        Defendants.
                                  11

                                  12          Sean and Brodie Copeland were intentionally struck and killed by a truck driven by “ISIS
Northern District of California
 United States District Court




                                  13   soldier” Mohamed Lahouaiej Bouhlel (Bouhlel) in Nice France in July 2016 (Nice Attack). This

                                  14   case, brought by Kimberly Copeland, the widow of Sean Copeland and mother of Brodie

                                  15   Copeland, alleges that defendants Twitter, Inc., Google LLC, and Facebook, Inc. failed to prevent

                                  16   foreign terrorist organizations and specially designated global terrorist groups from using their

                                  17   social media platforms. Broadly, Copeland argues that defendants’ social media platforms played

                                  18   an essential role in the rise of ISIS. Narrowly, her First Amended Complaint (FAC) alleges that

                                  19   defendants’ social media sites and tools provided material support, resources, and services to ISIS

                                  20   and that those actions led to the deaths of

                                  21          The theories of direct liability under the Antiterrorism Act (ATA) asserted by Copeland are

                                  22   precluded by the Ninth Circuit’s decision in Fields v. Twitter, Inc., 881 F.3d 739 (9th Cir. 2018),

                                  23   affirming my order dismissing that case. Following Fields, materially similar direct liability

                                  24   claims have been rejected by numerous judges in this District and elsewhere. See Taamneh v.

                                  25   Twitter, Inc., No. 17-CV-04107-EMC, 2018 WL 5729232 (N.D. Cal. Oct. 29, 2018); Cain v.

                                  26   Twitter Inc., No. 17-CV-02506-JD, 2018 WL 4657275 (N.D. Cal. Sept. 24, 2018); Gonzalez v.

                                  27   Google, Inc., 16-CV-03282-DMR, 2018 WL 3872781 (N.D. Cal. Aug. 15, 2018) (Gonzalez II);

                                  28   Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150 (N.D. Cal. Oct. 23, 2017) (Gonzalez I); Pennie v.
                                            Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 2 of 13




                                   1   Twitter, Inc., 281 F. Supp. 3d 874 (N.D. Cal. Dec. 4, 2017); see also Crosby v. Twitter, Inc., 303

                                   2   F. Supp. 3d 564 (E.D. Mich. March 30, 2018). The same courts have also dismissed the indirect

                                   3   liability (aiding and abetting) claims after specifically considered the Justice Against Sponsors of

                                   4   Terrorism Act (JASTA) amendments to the ATA. Cf. Siegel v. HSBC Bank USA, N.A., No.

                                   5   17CV6593 (DLC), 2018 WL 3611967, at *5 (S.D.N.Y. July 27, 2018) (dismissing indirect, aiding

                                   6   and abetting claims against a bank who services were used by terrorists).

                                   7           The allegations here are materially similar to those alleged in the cases identified above (if

                                   8   not weaker in terms of the alleged connections between specific terrorist acts and terrorists and

                                   9   defendants’ social media platforms). I will follow Fields and apply the “direct” proximate cause

                                  10   standard under the ATA for direct liability. Under that standard, the allegations in the FAC cannot

                                  11   support proximate cause as a matter of law. I also agree with and follow the analyses of the courts

                                  12   identified above with respect to JASTA and aiding and abetting liability--the allegations in the
Northern District of California
 United States District Court




                                  13   FAC do not support aiding and abetting liability as a matter of law. Finally, the state law tort

                                  14   claims fail for a similar failure to allege facts supporting proximate cause. Because Copeland’s

                                  15   counsel was not able to identify facts that could be asserted to get around these adverse decisions,

                                  16   the motion to dismiss is GRANTED and plaintiff’s claims are DISMISSED WITH PREJUDICE.

                                  17                                             BACKGROUND

                                  18   I.      FACTUAL BACKGROUND
                                  19           The FAC details in depth the legislative history behind the passage of the Antiterrorism

                                  20   Act (ATA) in 1992 and its amendment following the September 11, 2001 attacks as well as its

                                  21   amendment in September 2015 as part of the Justice Against Sponsors of Terrorism Act (JASTA).

                                  22   FAC ¶¶ 1-7; 42-90. The FAC also discusses the rise of ISIS, its designation as a Foreign Terrorist

                                  23   Organization (FTO) and “specially designated global terrorist” (SDGT) group, and ISIS’s use of

                                  24   defendants’ social media platforms. Id. ¶¶ 11- 32; 91-172. In general, Copeland alleges that

                                  25   defendants “knowingly and recklessly provided the terrorist group ISIS with accounts to use its

                                  26   social networks as a tool for spreading extremist propaganda, raising funds, and attracting new

                                  27   recruits.” Id. ¶¶ 12, 26, 27, 455. She alleges generally how ISIS uses defendants’ platforms to

                                  28   recruit new members, fundraise, and “spread its terror propaganda.” FAC ¶¶ 162-345, 352-358,
                                                                                         2
                                         Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 3 of 13




                                   1   393-397, 458-459, 462-466. She identifies many thousands of Twitter accounts used by ISIS,

                                   2   with many thousands of followers, as well as alleged accounts on the other services. Id. ¶¶ 14-17,

                                   3   456. She asserts that defendants profit from allowing ISIS to use their services, through ads

                                   4   placed on ISIS posts. Id. ¶¶ 448-450, 473-496. She contends that because ISIS content is shown

                                   5   on defendants’ sites with “configured” ads provided by defendants, defendants are “content

                                   6   providers.” Id. ¶¶ 497-501.

                                   7          Copeland alleges that prior to the Nice Attack, defendants had notice of ISIS’s use of their

                                   8   platforms but “refused to actively monitor” those accounts and knowingly permitted ISIS to use

                                   9   their services, despite being able to identify and then deny services to ISIS-related users through

                                  10   content-neutral algorithms and methods to detect “suspicious” activity. Id. ¶¶ 459; 513-537.

                                  11   When defendants received complaints about ISIS’s use of their platforms, they determined that

                                  12   such use did not violate their terms of service and/or allowed ISIS’s use to continue when it did
Northern District of California
 United States District Court




                                  13   violate those terms of service. Id. ¶ 460. Even where defendants blocked some ISIS-related

                                  14   accounts, they did not make substantial or sustained efforts to ensure ISIS did not reestablish

                                  15   accounts using new identities. Id. ¶ 461.

                                  16          As relevant to the terrorist attack at issue in this case, Copeland contends that ISIS used

                                  17   defendants’ platforms to “specifically threaten France that it would be attacked for participating in

                                  18   a coalition of nations against ISIS, to celebrate smaller attacks leading up to these major attacks,

                                  19   and to transform the operational leader of the Nice attack into a ‘celebrity’ among jihadi terrorists

                                  20   in the year leading up to the Nice attack via videos featuring his ISIS exploits in Syria, France and

                                  21   Belgium.” Id. ¶ 24. “ISIS also used Defendants’ platforms to celebrate the Nice attack, to

                                  22   intensify the intimidation of the attacks, and to claim credit for the attacks.” Id. ¶ 25.

                                  23          Copeland assserts that “ISIS carried out a horrific terror attack in Nice, France, murdering

                                  24   86 people, including Sean and Brodie Copeland.” Id. ¶ 346. The purpose of Nice Attack was “a)

                                  25   to intimidate and coerce the civilian populations of France, the United States, and other countries

                                  26   engaged in activities against ISIS; b) to influence the policies of these governments by

                                  27   intimidation and coercion; and c) to affect the conduct of these governments by mass destruction,

                                  28   assassination, and kidnapping.” Id. ¶ 347. A “major component of the Nice Attack was the
                                                                                          3
                                         Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 4 of 13




                                   1   messaging disseminated by ISIS prior to, during, and after the events, in which ISIS stated its

                                   2   reasons for committing the terrorist attack against these countries’ civilians.” Id. ¶ 348. “The

                                   3   Nice Attack involved extensive planning, recruiting, organization, training, preparation,

                                   4   coordination, and funding,” and “involved the use of Defendants’ platforms, before and after the

                                   5   attack, to intensify the fear and intimidation that ISIS intended to inflict by this mass casualty

                                   6   attack.” Id. ¶¶ 349-350.

                                   7          Copeland states that a month before the Nice Attack, the International Center for the Study

                                   8   of Violent Extremism (ICSVE) obtained a “sophisticated and disturbing” video produced by ISIS

                                   9   “urging followers to use a truck loaded with explosives to attack crowds. The video warns that

                                  10   ISIS can no longer wait for western soldiers to attack them, with one scene depicting an ISIS

                                  11   ‘soldier’ preparing to run over civilians with an SUV.” Id. ¶ 359. ISIS produced other forms of

                                  12   media also encouraging the use of vehicles as weapons. Id. ¶¶ 360-366.
Northern District of California
 United States District Court




                                  13          Relying on a CNN news article, Copeland alleges that the “Nice Attack involved

                                  14   communication and coordination between attacker Mohamed Lahouaiej Bouhlel and ISIS, as ISIS

                                  15   ‘radicalized (Bouhlel) very quickly.’” Id. ¶ 367. She also asserts, relying in a Guardian news

                                  16   article, that “[a]uthorities believe Bouhlel carefully plotted and planned his attack for up to a year

                                  17   with accomplices and ISIS operatives.” Id. ¶ 368. “Investigations in Bouhlel’s life revealed a

                                  18   history of ISIS-related internet searches and communications with accomplices via cell phones and

                                  19   Defendants’ services.” Id. ¶ 373. Again, relying on a news article from the Guardian, she alleges

                                  20   that in January 2015, following the Charlie Hedbo terrorist attacks in which 12 people died,

                                  21   “Bouhlel sent a text message to an accomplice that read, ‘I am not Charlie. I’m happy they have

                                  22   brought some of Allah’s soldiers to finish the job.’” Id. ¶ 374.

                                  23          On April 4, 2016, an accomplice “sent Bouhlel a Facebook message that read, ‘Load the

                                  24   truck with 2,000 tonnes of iron... release the brakes my friend and I will watch.’” Id. ¶ 376.

                                  25   Starting in April 2016, plaintiff states that Bouhlel began searching the internet for topics

                                  26   regarding ISIS, “radical Islam” violence, and “jihadist propaganda” chants. Id. ¶¶ 378-383.

                                  27          On July 4, 2016, Bouhlel reserved a “heavy” truck for the week of France’s Bastille Day

                                  28   celebrations. Id. ¶¶ 384-385. Bouhlel picked up the truck on July 11, 2016, and took photographs
                                                                                          4
                                         Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 5 of 13




                                   1   of himself and two accomplices with it, and over the next few days drove the truck around the

                                   2   promenade in Nice. Id. ¶¶ 389-392.

                                   3            On July 14, 2016, Bouhlel drove to the promenade and just before the attack, sent “two

                                   4   ‘odious messages’ that had been pre-recorded on his mobile phone. These messages are

                                   5   frequently used by ISIS, both for the operative to declare allegiance to ISIS, as well as for ISIS to

                                   6   use as propaganda and glorify the attacker.” Id. ¶ 416. Around 10:30 p.m. Bouhlel carried out his

                                   7   attack, using the truck to intentionally hit and kill people gathered for the Bastille Day celebrations

                                   8   on the promenade. Id. ¶¶ 417-421. The truck came to a stop and Bouhlel began shooting through

                                   9   the windows of the truck and screaming Allahu Akbar. Id. ¶¶ 422-423. Bouhlel was eventually

                                  10   killed by police near where the truck had come to a stop. Id. ¶ 425.

                                  11            Two days after the attack, ISIS “issued a statement claiming responsibility, describing

                                  12   Bouhlel as a ‘soldier of the Islamic State.’” Id. ¶¶ 427-429. ISIS, through its radio station and
Northern District of California
 United States District Court




                                  13   publications, continued to claim credit for the attack and that Bouhlel was a “soldier of the Islamic

                                  14   State.” Id. ¶¶ 430-433, 439. Copeland relies on the statements of French Interior Minister

                                  15   Bernard Cazeneuve that this attack “‘is a new type of attack. We are now confronted with

                                  16   individuals that are sensitive to the message of ISIS and are committed to extremely violent

                                  17   actions without necessarily being trained by them. Cazeneuve went on to explain, ‘We are now

                                  18   facing individuals who are responding positively to the messages issued by the Islamic State

                                  19   without having had any special training and without having access to weapons that allow them to

                                  20   commit mass murder.’” Id. ¶¶ 434-435. And French Defense Minister commented, “[c]learly,

                                  21   certain individuals, such as the driver of that truck, individually responded to this call for

                                  22   committing murder. Even if Daesh doesn’t do the organizing, Daesh inspires a terrorist spirit.” Id.

                                  23   ¶ 440.

                                  24            Because Bouhlel was radicalized in part through social media from defendants’ platforms,

                                  25   plaintiff alleges that the Nice Attack was an act of “international terrorism” under the criminal

                                  26   laws of the United States. Id. ¶¶ 540-548.

                                  27   II.      PROCEDURAL BACKGROUND
                                  28            This case was initially filed in October 2017. In December 2017, the parties stipulated to
                                                                                          5
                                            Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 6 of 13




                                   1   stay this case pending the Ninth Circuit’s resolution of the appeal of my decisions dismissing a

                                   2   similar complaint (alleging violations of the ATA by social media defendants in connection with

                                   3   acts of international terrorism) in Fields v. Twitter, N.D.C.A. Case No. 16-cv-0213 WHO. The

                                   4   Ninth Circuit issued its opinion affirming my decisions in Fields on January 31, 2018.

                                   5           Copeland filed a First Amended Complaint (FAC) on June 18, 2018. The FAC alleges the

                                   6   following causes of action: (1) Liability For Aiding And Abetting Acts of International Terrorism

                                   7   Pursuant to 18 U.S.C. § 2333(a) and (d); (2) Liability For Conspiring in Furtherance of Acts of

                                   8   International Terrorism Pursuant to 18 U.S.C. § 2333(a) and (d); (3) Provision of Material Support

                                   9   to Terrorists in Violation of 18 U.S.C. § 2339A and 18 U.S.C. § 2333; (4) Provision of Material

                                  10   Support and Resources to a Designated Foreign Terrorist Organization in Violation of 18 U.S.C. §

                                  11   2339B(a)(1) and 18 U.S.C. § 2333(a); (5) Negligent Infliction of Emotional Distress; (6)

                                  12   Concealment of Material Support and Resources to a Designated Foreign Terrorist Organization in
Northern District of California
 United States District Court




                                  13   Violation of 18 U.S.C. § 2339C(c) and 18 U.S.C. § 2333(a); (7) Provision of Funds, Goods, or

                                  14   Services to or for the Benefit of Specially Designated Global Terrorists in Violation of Executive

                                  15   Order No. 13224, 31 C.F.R. Part 594, 50 U.S.C. § 1705, and 18 U.S.C. § 2333(a); and (8)

                                  16   Wrongful Death. Defendants move to dismiss.

                                  17                                           LEGAL STANDARD

                                  18   I.      MOTION TO DISMISS
                                  19           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  20   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  21   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                  22   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible when

                                  23   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  24   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  25   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  26   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                  27   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  28           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the
                                                                                           6
                                           Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 7 of 13




                                   1   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                   2   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However,

                                   3   the court is not required to accept as true “allegations that are merely conclusory, unwarranted

                                   4   deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049,

                                   5   1055 (9th Cir. 2008).

                                   6   II.    U.S. ANTITERRORISM ACT (ATA) & JUSTICE AGAINST SPONSORS OF
                                              TERRORISM ACT (JASTA)
                                   7
                                              The civil remedies section of the ATA allows any United States national “injured in his or
                                   8
                                       her person, property, or business by reason of an act of international terrorism, or his or her estate,
                                   9
                                       survivors, or heirs,” to sue in federal court and recover treble damages and attorney’s fees. 18
                                  10
                                       U.S.C. § 2333(a).1 The ATA also contains criminal provisions, the violation of which can provide
                                  11
                                       the basis for a cause of action under § 2333(a). Based on the allegations here, the relevant
                                  12
Northern District of California




                                       provisions invoked by Copeland are: (i) 18 U.S.C. § 2339A, prohibiting the provision of “material
 United States District Court




                                  13
                                       support or resources” by anyone “knowing or intending that they are to be used in preparation for,
                                  14
                                       or in carrying out” any of several enumerated crimes; (ii) § 2339B, prohibiting the “knowing”
                                  15
                                       provision of “material support or resources to a foreign terrorist organization”; and (iii) 2339C(c),
                                  16
                                       prohibiting “knowing concealment” by persons and entities in the United States or U.S. nationals
                                  17
                                       of the “nature, location, source, ownership, or control of any material support or resources, or any
                                  18
                                       funds or proceeds of such funds” “knowing or intending” that the support or resources are to be
                                  19
                                       provided or collected in violation of § 2339B or with “the intention that such funds be used, or
                                  20
                                       with the knowledge that such funds are to be used” in order to carry out an act of international
                                  21
                                       terrorism.
                                  22

                                  23   1
                                         ATA defines an act of “international terrorism” as “activities that – (A) involve violent acts or
                                  24   acts dangerous to human life that are a violation of the criminal laws of the United States or of any
                                       State, or that would be a criminal violation if committed within the jurisdiction of the United
                                  25   States or of any State; (B) appear to be intended – (i) to intimidate or coerce a civilian population;
                                       (ii) to influence the policy of a government by intimidation or coercion; or (iii) to affect the
                                  26   conduct of a government by mass destruction, assassination, or kidnapping; and (C) occur
                                       primarily outside the territorial jurisdiction of the United States, or transcend national boundaries
                                  27   in terms of the means by which they are accomplished, the persons they appear intended to
                                       intimidate or coerce, or the locale in which their perpetrators operate or seek asylum.” 18 U.S.C. §
                                  28   2331(1).

                                                                                          7
                                            Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 8 of 13




                                   1           Under 18 U.SC. § 2333(d), that “liability may be asserted as to any person who aids and

                                   2   abets, by knowingly providing substantial assistance, or who conspires with the person who

                                   3   committed [] an act of international terrorism.”2 Section 2333(d) was added to the ATA by

                                   4   Congress in September 2016 under the Justice Against Sponsors of Terrorism Act (JASTA) to

                                   5   provide “secondary liability” for persons and entities who did not, themselves, carry out the acts of

                                   6   international terrorism but still knowingly provided material support for the terrorist organizations

                                   7   and acts of terrorism.

                                   8           JASTA’s statement of purpose explains:

                                   9                   The purpose of this Act is to provide civil litigants with the broadest
                                                       possible basis, consistent with the Constitution of the United States,
                                  10                   to seek relief against persons, entities, and foreign countries, wherever
                                                       acting and wherever they may be found, that have provided material
                                  11                   support, directly or indirectly, to foreign organizations or persons that
                                                       engage in terrorist activities against the United States.
                                  12
Northern District of California




                                       JASTA § 2(b).
 United States District Court




                                  13
                                                                                   DISCUSSION
                                  14
                                       I.      DIRECT LIABILITY UNDER ATA
                                  15
                                               Defendants argue that under the Ninth Circuit’s Fields opinion Copeland’s allegations do
                                  16
                                       not and cannot plausibly allege proximate cause as required to state a claim under § 2333(a)
                                  17
                                       because they cannot allege a direct relationship between defendants’ services and the Nice Attack.
                                  18
                                       In Fields, the Ninth Circuit affirmed my decision dismissing a similar claim asserted under the
                                  19
                                       ATA for lack of proximate cause. The panel explained that proximate cause under the ATA
                                  20
                                       required a “direct relationship” between the defendant’s conduct and the injury, and that Fields
                                  21
                                       failed to plead that direct relationship based on “Twitter’s provision of communication equipment
                                  22
                                       to ISIS, in the form of Twitter accounts and direct messaging services.” Fields, 881 F.3d at 749.
                                  23
                                       The Ninth Circuit noted that because Fields pleaded “no facts indicating that Abu Zaid’s attack
                                  24
                                       was in any way impacted, helped by, or the result of ISIS’s presence on the social network,”
                                  25
                                       Fields could not state her claim. Id. at 750.
                                  26
                                  27   2
                                        Plaintiff also alleges that defendants provided funds, good, or services for the benefit of specially
                                  28   designated global terrorist (SDGT) groups in violation of Executive Order No. 13224 (31C.F.R.
                                       Part 594), 50 U.S.C. § 1705, 18 U.S.C. § 2333(a).
                                                                                         8
                                         Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 9 of 13




                                   1            Copeland argues, first, that Fields was wrongly decided by the Ninth Circuit (citing to out-

                                   2   of-circuit cases adopting different causation standards) and, second, that Fields did not address

                                   3   JASTA, which fundamentally altered the landscape. On the first argument, I will follow the

                                   4   binding precedent of Fields and the “direct” proximate cause standard. On the second argument, I

                                   5   agree with the numerous decisions that have concluded that JASTA did not address or undermine

                                   6   Fields’s conclusion regarding the proximate cause required for direct liability. Instead, JASTA

                                   7   simply added a new cause of action under § 2333(d) for aiding and abetting secondary liability.

                                   8   See, e.g., Gonzalez v. Google, Inc., 16-CV-03282-DMR, 2018 WL 3872781, at *1 (N.D. Cal. Aug.

                                   9   15, 2018) (Gonzalez II); Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150 (N.D. Cal. October 23,

                                  10   2017) (Gonzalez I); Crosby v. Twitter, Inc., 303 F. Supp. 3d 564 (E.D. Mich. March 30, 2018);

                                  11   Force v. Facebook, Inc., 304 F. Supp. 3d 315 (E.D.N.Y. January 18, 2018).

                                  12            More narrowly, Copeland asserts that in Fields the Ninth Circuit noted that:
Northern District of California
 United States District Court




                                  13                   the allegations in the SAC do not support a plausible inference of
                                                       proximate causation between Twitter’s provision of accounts to ISIS
                                  14                   and the deaths of Fields and Creach. Plaintiffs allege no connection
                                                       between the shooter, Abu Zaid, and Twitter. There are no facts
                                  15                   indicating that Abu Zaid's attack was in any way impacted, helped by,
                                                       or the result of ISI’s presence on the social network.
                                  16
                                       Fields, 881 F.3d at 750. She claims that she made those allegations here. That is not true. As in
                                  17
                                       Fields, there are no facts that ISIS communicated to Bouhlel or that Bouhlel expressed any
                                  18
                                       connection to ISIS prior to the attack through any medium, must less use of defendants’ platforms.
                                  19
                                       Further, while she identifies ISIS materials that were viewed by Bouhlel prior to the attack, none
                                  20
                                       of those materials were allegedly seen or hosted on defendants’ platforms. For example, she does
                                  21
                                       not allege that the calls by ISIS to use vehicles in attacks, much less attacks in France, were
                                  22
                                       present on any of defendants’ platforms. The only specific allegation regarding Bouhlel’s use of
                                  23
                                       defendants’ services is that an accomplice sent him a message through Facebook to encourage the
                                  24
                                       attack. FAC ¶ 376. But that is not an alleged communication from ISIS to Bouhlel. Nor is there
                                  25
                                       any evidence that Facebook both knew of that one message and failed to remove or otherwise act
                                  26
                                       on it.
                                  27
                                                The general allegations that Bouhlel was “radicalized” because of the ISIS content on
                                  28
                                                                                         9
                                           Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 10 of 13




                                   1   defendants’ sites are no different from the allegations made and rejected by the Ninth Circuit in

                                   2   Fields, and in Gonzalez II, Pennie, Crosby. A direct connection has not been alleged to plausibly

                                   3   plead proximate cause between ISIS’s use of defendants’ platforms and the Nice Attack.3

                                   4   Plaintiff’s direct liability claims under § 2333(a) are DISMISSED with prejudice.

                                   5   II.     SECONDARY LIABILITY
                                   6           Plaintiff argues that liability has nonetheless been adequately alleged under Section

                                   7   2333(d) for aiding and abetting.4 Defendants disagree because Section 2333(d) requires provision

                                   8   of assistance to the person, here Bouhlel, and not ISIS in general. No allegations have been or

                                   9   could be pleaded to show that. Materially similar claims to plaintiff’s failed in part for the same

                                  10   reason in Taamneh, 2018 WL 5729232, at *10 and Crosby, 303 F. Supp. 3d at 574.

                                  11           Even if Copeland only needed to allege facts showing that defendants aided and abetted

                                  12   ISIS or ISIS terrorist attacks in general, there are no plausible allegations that this attack was
Northern District of California
 United States District Court




                                  13

                                  14   3
                                         As to the underlying ATA criminal acts, Copeland did not oppose dismissal of her Third Cause
                                  15   of Action (§ 2339A [provision of “material support or resources” by anyone “knowing or
                                       intending that they are to be used in preparation for, or in carrying out” terrorism]) or her Sixth
                                  16   Cause of Action (§ 2339C(c) [“knowing concealment” by persons and entities in the United States
                                       or U.S. nationals of the “nature, location, source, ownership, or control of any material support or
                                  17   resources, or any funds or proceeds of such funds”]). She opposed dismissal of her Fourth Cause
                                       of Action under § 2339B (providing “knowingly” provided “material support”). However,
                                  18   because I find that proximate cause has not and, given the discussion at the hearing on this motion,
                                       cannot be plausibly pleaded under the ATA for direct liability, I do not need to reach whether for
                                  19   purposes of direct liability plaintiff has also adequately alleged violation of § 2339B. If I did
                                       reach the issue, I would reject it for the same reasons as the materially relevant allegations in were
                                  20   rejected in Crosby v. Twitter, Inc., 303 F. Supp. 3d 564, 576-77 (E.D. Mich. 2018) (“Because the
                                       defendants must ‘knowingly’ provide support with some discernible apprehension that it could be
                                  21   used to facilitate terrorism, the failure to allege facts to show knowledge of a foreseeable
                                       connection to terrorist acts is fatal to the material support claims, particularly where the only
                                  22   allegations of the amended complaint are that the defendants provided ‘routine’ services knowing
                                       only generally that some (unidentified) users could be affiliated with terrorism.” (relying on
                                  23   Hussein v. Dahabshiil Transfer Services Ltd., 230 F. Supp. 3d 167, 176 (S.D.N.Y. 2017), aff'd sub
                                       nom. Hussein v. Dahabshiil Transfer Services Ltd, 705 Fed. Appx. 40 (2d Cir. 2017)
                                  24   (unpublished)). This analysis also disposes of her Seventh Cause of Action (International
                                       Emergency Economic Powers Act [“IEEPA”], 31 C.F.R. § 594.204(a)), because both sides agree
                                  25   the analysis is the same as for § 2339B.

                                  26
                                       4
                                        Defendants note that under this section, liability can attach for “aiding and abetting” or
                                       “conspiracy” and that plaintiff pleaded, in her Second Cause of Action, a conspiracy claim under
                                  27   2333(d). Copeland made no argument in opposition and did not point to allegations regarding
                                       conspiracy in the FAC to show that she has adequately alleged a conspiracy claim. Therefore,
                                  28   only aiding and abetting is at issue and her Second Cause of Action is DISMISSED with
                                       prejudice.
                                                                                         10
                                        Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 11 of 13




                                   1   carried out by ISIS. Instead, the facts as alleged show that ISIS took credit after the attack.

                                   2   Absent evidence that ISIS itself planned or carried out the attack, facts that ISIS sought to

                                   3   “generally radicalize” individuals and promoted terrorists attacks similar to the one Bouhlel

                                   4   carried out are insufficient. See Crosby, 303 F. Supp. 3d 564.

                                   5          Finally, even if these hurdles could be overcome, the “proper legal framework for how

                                   6   [aiding and abetting] liability should function” under the ATA is as identified in Halberstam v.

                                   7   Welch, 705 F.2d 472 (D.C. Cir. 1983); see Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir.

                                   8   2018); Taamneh, 2018 WL 5729232, at *11. Under Halberstam, in the civil context, “[a]iding-

                                   9   abetting includes the following elements: (1) the party whom the defendant aids must perform a

                                  10   wrongful act that causes an injury; (2) the defendant must be generally aware of his role as part of

                                  11   an overall illegal or tortious activity at the time that he provides the assistance; (3) the defendant

                                  12   must knowingly and substantially assist the principal violation.” Halberstam, 705 F.2d at 477.
Northern District of California
 United States District Court




                                  13          Copeland has failed to allege the second and third elements. Regarding intent under the

                                  14   second element, the Second Circuit in Linde explained that while a plaintiff does not have to show

                                  15   that the defendant knew of the specific attack at issue, she has to show more than just a

                                  16   defendant’s knowledge of the foreign terrorist organization’s connection to terrorism. Linde, 882

                                  17   F3d at 329-30. The plaintiff must show that the defendant intended to further the organization’s

                                  18   terrorist activities or at least was “generally aware” that, through its actions, the defendant “was

                                  19   thereby playing a ‘role’ in [the organization’s] violent or life-endangering activities.” Id. at 329.

                                  20   That means more than just providing material support to such an organization.

                                  21          Here, there are only allegations that defendants were “generally aware” that their services

                                  22   were used by ISIS, but no allegations that with that knowledge defendants were playing or

                                  23   assuming a role in ISIS’s terrorist activities. See also Taamneh, 2018 WL 5729232, at *11

                                  24   (“There is no allegation, for example, that Defendants knew that ISIS members had previously

                                  25   used Defendants' platforms to communicate specific plans to carry out terrorist attacks.

                                  26   Defendants’ purported knowledge that ISIS previously recruited, raised funds, or spread

                                  27   propaganda through Defendants' platforms that is more akin to providing material support to a

                                  28   foreign terrorist organization than assuming a role in terrorist activities.”); Cain v. Twitter Inc.,
                                                                                          11
                                           Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 12 of 13




                                   1   No. 17-CV-02506-JD, 2018 WL 4657275, at *3 (N.D. Cal. Sept. 24, 2018) (dismissing complaint

                                   2   which did not “allege that Twitter was ‘aware’ that it was ‘assuming a role in’ the terrorists’

                                   3   attacks in Europe”).

                                   4           The third element under Halberstam requires Copeland to plead facts showing “substantial

                                   5   assistance” on the part of the defendant.

                                   6                  [F]actors relevant to determining how much encouragement or
                                                      assistance is substantial enough to satisfy the third element: (1) the
                                   7                  nature of the act encouraged, (2) the amount of assistance given by
                                                      defendant, (3) defendant’s presence or absence at the time of the tort,
                                   8                  (4) defendant’s relation to the principal, (5) defendant’s state of mind,
                                                      and (6) the period of defendant’s assistance
                                   9
                                       Linde, 882 F.3d at 329 (internal citation omitted); see also id. at 331 (“aiding and abetting focuses
                                  10
                                       on the relationship between the act of international terrorism and the secondary actor's alleged
                                  11
                                       supportive conduct”). There are numerous failures to allege facts sufficient to support an
                                  12
Northern District of California




                                       allegation of substantial assistance: there is no evidence that defendants encouraged terrorist
 United States District Court




                                  13
                                       attacks, had advance knowledge of any attacks (much less that they were present), intended ISIS
                                  14
                                       to carry out the attacks, or otherwise manifested a culpable state of mind.5
                                  15
                                               As one more in-depth example, in Halberstam the D.C. Circuit indicated that for factor (2),
                                  16
                                       the assistance given by the defendant should play a “major part in prompting the tort” or be
                                  17
                                       “integral” to the tort to be considered substantial assistance. Halberstam, 705 F.2d at 484. Here,
                                  18
                                       Copeland fails to allege that defendants played a major or integral part in ISIS’s terrorist attacks
                                  19
                                       because there were no allegations that ISIS regularly used defendants’ platforms to communicate
                                  20
                                       with its “soldiers” or otherwise in support of its terrorist attacks. See also Taamneh, 2018 WL
                                  21
                                       5729232 at *12; see also id. (fourth element not met where defendants only provided routine
                                  22
                                       services generally available to members of the public). Her indirect, aiding and abetting, liability
                                  23
                                       claims under § 2333(d) are DISMISSED with prejudice.
                                  24
                                       III.    STATE LAW CLAIMS
                                  25
                                               That leaves Copeland’s state law tort claims for negligent infliction of emotional distress
                                  26
                                  27   5
                                         Indeed, Copeland’s own allegations show that defendants did take steps to “take-down” and
                                  28   otherwise block ISIS’s efforts to use its platforms, see, e.g., FAC ¶¶ 416, 519, 523, 535, 537,
                                       although she contends defendants could have and should have done more.
                                                                                         12
                                        Case 3:17-cv-05851-WHO Document 47 Filed 11/29/18 Page 13 of 13




                                   1   (Fifth Cause of Action) and wrongful death (Eighth Cause of Action). Those claims also require

                                   2   allegations showing proximate cause between the acts of defendants and the Nice Attack. In

                                   3   Taamneh, Judge Chen concluded that even if these state law claim apply a lower, less demanding

                                   4   proximate cause standard than under the ATA, the materially similar allegations in that case failed

                                   5   to support proximate cause because allegations that the terrorist “was radicalized through

                                   6   Defendants' social media networks, that allegation is entirely conclusory in nature and fails to

                                   7   establish proximate cause even under the more lenient standard.” Taamneh v. Twitter, Inc., No.

                                   8   17-CV-04107-EMC, 2018 WL 5729232, at *13 (N.D. Cal. Oct. 29, 2018); see also Crosby v.

                                   9   Twitter, Inc., 303 F. Supp. 3d 564, 580 (E.D. Mich. 2018) (dismissing state law wrongful death

                                  10   claims for lack of proximate cause).

                                  11          The same is true here. There are no allegations as to how Bouhlel was radicalized through

                                  12   use of use of defendants’ services.
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          The motion to dismiss the FAC is GRANTED. In light of Copeland’s failure to identify

                                  15   any facts that she could plead to overcome the decisions from this and other courts who have

                                  16   consistently rejected materially similar claims, the motion to dismiss is GRANTED without leave

                                  17   to amend and her claims are DISMISSED WITH PREJUDICE

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 29, 2018

                                  20

                                  21
                                                                                                    William H. Orrick
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
